Citation Nr: 1237321	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.T., and D.T.

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, to include service in the Republic of Vietnam from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim sought.

In June 2011, the appellant, her son, and her daughter-in-law, all testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

A review of Virtual VA reveals no evidence relevant to the appellant's claim.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  The Certificate of Death indicates the Veteran died in May 2009.  The immediate cause of death was listed as cholangiocarcinoma.

3.  At the time of his death the Veteran was not service connected for any disability.

4.  The Veteran's exposure to a biliary parasite in Vietnam is etiologically related to his diagnosis of cholangiocarcinoma, which was the primary cause of death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Laws and Regulations

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).
To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.     38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), chronic lymphocytic leukemia, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant contends that the Veteran ingested a biliary parasite while serving in Vietnam, which led to cholangiocarcinoma, the primary cause of death.

The Certificate of Death indicates the Veteran died in May 2009 due to cholangiocarcinoma.  No contributory factors were listed.  An autopsy was not performed. 

At the time of his death the Veteran was not service connected for any disability.

As the Veteran has verified service in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  The Board notes, however, that liver cancer, to include cholangiocarcinoma, is not a disability that is recognized as presumptively related to herbicide exposure.  While the appellant initially argued that the Veteran's cholangiocarcinoma was caused by herbicide exposure, she has since abandoned that argument.  She currently only argues that the Veteran's cholangiocarcinoma was caused by the ingestion of a biliary parasite during his service in Vietnam.

After a thorough review of the record, the Board finds that the Veteran's cholangiocarcinoma is etiologically related to his service.  The appellant has presented a large amount of information regarding cholangiocarcinoma, indicating that it is a rare form of liver cancer often caused by ingesting a parasite (namely, Opisthorchis viverrini), which is commonly found in Southeast Asia, including Vietnam.  The appellant submitted a June 2010 private opinion from the Veteran's gastroenterologist who noted that the Veteran served in an area where the type of parasite that causes cholangiocarcinoma is endemic.  He noted that it was "certainly possible that he could have contracted a parasitic infection of his bowel [sic] ducts later leading to this cholangiocarcinoma.  It is likely that this is the case as not."  Although the opinion contains some speculative language, the statement that "[i]t is likely that this is the case as not" is in favor of the appellant's claim.  Therefore, the Board accepts this opinion as probative regarding the medical nexus question, based as it was upon full consideration of the Veteran's service and post-service records, as well as supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Veteran has also submitted several rating decisions and opinions relating to other veterans who developed cholangiocarcinoma as a result of their service in Vietnam.  In this regard, the Board notes that VA decisions pertaining to other veterans do not establish a precedent, and each case before the Board is decided on a case-by-case basis.  See generally 38 C.F.R. § 20.1303 (2011) (finding that prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law).  The Board, however, has considered the determinations in these rating decisions and opinions in light of the appellant's own assertions, and finds that this evidence clearly establishes that Vietnam was an environment where a biliary parasite, related to a later diagnosis of cholangiocarcinoma, was prevalent.

In May 2012, the Board requested an expert opinion as to whether it was at least as likely as not that the Veteran contracted Opisthorchis viverrini during his service in the Republic of Vietnam.  If so, the physician was then asked to opine whether the contraction of such a parasite contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance in producing his death.  The physician stated that he concurred with the February 17, 2010 decision by the Decision Review Officer that the Veteran contracted the parasite, while serving in Vietnam, as a result of eating local foods and drinking local water.  He noted that the Veteran had provided evidence of what he experienced, and his statements regarding the consumption of food and water were credible.  Unfortunately, these statements refer to a rating decision that is related to a case of another veteran, which the physician mistakenly confused with the details of the Veteran's case on appeal.  Nevertheless, the Board finds that it is reasonable to believe that while serving in Vietnam for one year, the Veteran consumed the local food and water, exposing him to a high risk of contracting this parasite.

Regarding the second question, the physician opined that it was at least as likely as not that the contraction of the parasite aided or lent assistance in producing the Veteran's death.  He noted that per a Lancet 2005 Seminar on cholangiocarcinoma, "'[a] large body of experimental and epidemiological data suggest a pathogenic association between liver fluke infestation, especially Opisthorc[h]is viverrini and cholangiocarcinoma.  Human beings are infected by eating undercooked fish and adult worms inhabiting an[d] laying eggs in the biliary system.'"

In sum, based on this evidence, the Board finds that the Veteran's cholangiocarcinoma, which ultimately caused his death, was caused by the ingestion of a parasite (namely, Opisthorchis viverrini) during his service in Vietnam.  The Veteran served in the Republic of Vietnam for approximately one year, and it is reasonable to believe that he consumed the local food and water, exposing him to a high risk of ingesting the parasite.  The overwhelming medical evidence of record establishes that the ingestion of this parasite often leads to the development of cholangiocarcinoma.  The two medical opinions of record are in favor of the Veteran's claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the appellant's favor, the Board concludes that the criteria of entitlement to service connection for cause of the Veteran's death have been met.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


